Citation Nr: 1530358	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-17 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center (HEC) in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) health care
system without a co-payment requirement for a period beginning on December 20,
2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter initially came to the Board of Veterans' Appeals (Board) from a January 2012 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia.  The Waco, Texas Regional Office otherwise has jurisdiction of the claims folder.

In May 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the file.

This case was remanded for further development in December 2012 and June 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's attributable gross household income for 2009, the calendar year preceding his application for treatment in the VA healthcare system as copay exempt, exceeded the means test income threshold for such benefit.


CONCLUSION OF LAW

The criteria for copayment-exempt care were not met during the 2009 income year, and the change of the Veteran's means test eligibility was proper.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has specific duties to notify and assist claimants in the development of claims. Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet.App. 435 (2004). 

ANALYSIS

The Veteran in this case is enrolled in the VA healthcare system and is not service-connected for any disabilities.  Under applicable statute, VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a); 38 U.S.C.A. §§ 1710(a)(2)(G).  A veteran is unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  If a Veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G), he or she will be responsible for a copayment for VA healthcare services that relate to nonservice connected disorders.

The 2009 VA National Means Test Threshold (MTT) for a veteran without dependents is $29,402.  38 C.F.R. §§ 17.47(d)(2), (4).  The Internal Revenue Service (IRS) records show that the Veteran's verified unearned income for 2009 is significantly over the Geographic Means Test (GMT) and VA MTT for a noncompensable and nonservice-connected veteran with no dependents.  

The Veteran has presented testimony suggesting that the money reported by the IRS for 2009 resulted from investment club profits that were improperly placed in his name.  He claims that the club has since been closed.  According to the Veteran, he was part of an investment group that was to be a "DBA" [doing business as organization].  He and several others reportedly made up the group.  It has variously been asserted that the money attributed to him was in fact the groups, and also that for the period in question they actually lost money.  The Board notes, however, that the Veteran has not submitted any competent evidence in support of his claim.  The Veteran has been asked to provide documentation in support of his claim.  He was asked to submit statements from members of his investment club, investment club records, any documents showing the formation of business records, and other documentation relevant to his claim.  No such evidence has been received by VA.  He was also asked to provide pertinent information from the brokerage firm that allegedly handled the account.  He has reported, in essence, that nothing was written down.  There were never any written documents of the "investment club."  He has never submitted official documents showing any type of investment loss during this year.  Thus, there is no pertinent evidence to revise the HEC conclusion.

As noted above, the MTT in 2009 for a veteran with one dependent was $29,402 and the GMT was $37,850.  The Veteran's income for 2009 has been shown to significantly exceed these thresholds and he is not eligible for treatment in VA's healthcare system for nonservice-connected disorders without a copayment requirement for the period from 2009.  Hence, his eligibility status was properly adjusted by the HEC.  As the law and not the evidence of record is dispositive in this case, the claim must be denied based on a lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to treatment in the Department of Veterans Affairs (VA) health care
system without a co-payment requirement for a period beginning on December 20,
2010 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


